Title: [Diary entry: 23 July 1788]
From: Washington, George
To: 

Wednesday 23d. Thermometer at 70 in the Morning—74 at Noon and 74 at Night. Morning heavy with the Wind at No. East Where it continued fresh all day with mists in the forenoon and a smart shower about 2 ’Oclock. Visited all the Plantatns. At the Ferry—Two plows and a harrow were at Work. The Plows began on the So. part of the field and were employed in throwing a furrow to both the Corn & Potatoes. The two ferry men were employed in weeding and hilling the former. The harrow in levelling the former plowings, and taring up the grass. The other hands were in the Neck closing the harvest at that place. At French’s—The Plows having got through the Corn, the two belonging to Muddy hole were sent home. The other was employed in throwing a furrow to the first Pla[n]ted Potatoes. The Harrow was engaged as usual. The other People were in the Neck, except a woman with a young Child who was weeding Pumpkins. At Dogue run—Two plows and a Harrow were in the Corn. The two old Women, & two young ones with Children, were weeding Pumpkins. The rest were in the Neck. At Muddy hole—The two women with young children, and the

two Plow Women who had just returned from Frenchs were employed in Weeding Pumpkins. the other hands were in the Neck. In the Neck—Five Plows and a harrow were in the Corn. The first, beginning on the West side, were going through every other row—throwing one furrow to both Corn and Potatoes &ca. The other hands were binding & shocking the last of the Wheat; which finishing about the hour of One, they, with those from the other plantations went, after the rain ceased to pulling flax. The Men who were digging the well compleated their work this afternoon and returned to Alexandria—having, as they say, obtained 6½ feet of what appears to be good & constant water.